DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-8, 10, 12-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2004/0250596 A1 to Hermanson (Hermanson).

    PNG
    media_image1.png
    402
    660
    media_image1.png
    Greyscale

With regard to claim 1, Hermanson discloses a duct panel (Hermanson, abstract, title) comprising: 
a laminate structure (as shown in annotated fig. 59 above) having an insulation layer (shown in annotated fig. 59 above) disposed between a first support layer (as labeled in annotated fig. 59 above) and a second support layer (as labeled in annotated fig. 59 above), the laminate structure having an end width (the width from the first support layer to the second support layer); and 
an end cap (as labeled in annotated fig. 59 above) attached to the end width and configured to be coupled to a mounting flange (as labeled in annotated fig. 59 above), wherein the mounting flange is configured to mount the duct panel, wherein the end cap and the mounting flange comprise different materials (not explicitly disclosed), and wherein the mounting flange and the second support layer form a unitary construction (as depicted in annotated fig. 59 above).  
Hermanson fails to disclose a different material for the mounting flange and the end cap.  Hermanson discloses the use of sheet metal to create the duct.  A portion of the 1st support structure that forms the end cap is positioned such that it will come into contact with the fluid being conveyed in the duct.  It would have been obvious to one having ordinary skill in the art at the time of filing to (stainless steel or galvanized sheet metal) for the 1st support surface and end cap, while allowing the second support layer and mounting flange to be made of less expensive steel sheet metal.  This will allow the double wall duct to be used to convey corrosive or moisture laden gases.

With regard to claim 2, Hermanson discloses the duct panel as claimed in claim 1 as set forth above, but fails to disclose wherein the insulation layer comprises polyisocyanurate (PIR).
It is noted that PIR as disclosed by Applicant lacks criticality “It will be appreciated by a person skilled in the art that the insulation layer 104 may be made of other materials and PIR is one of the examples” – paragraph 0032 of applicant’s specification.
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the duct of Hermanson with PIR insulation board as the insulation layer in the double walled ducts, since PIR insulation boards are one of a finite number of suitable options and it would have been obvious to try PIR boards since they are sold commercially by Celotex.  

With regard to claim 5, Hermanson discloses the duct panel as claimed in claim 1 as set forth above, and further discloses wherein the first support layer is configured to form an internal surface of a duct (as shown in annotated fig. 59 above, a portion of the first support layer is configured to form a portion of the internal surface of the duct), the first support layer comprising a material selected from a group consisting of galvanised steel, aluminium and stainless steel (as set forth in the rejection of claim 1 above).  

(as shown in annotated fig. 59 above, the second support layer is configured to form a portion of the external surface of the duct), the second support layer comprising a material selected from a group consisting of galvanised steel, aluminium and stainless steel (as set forth in the rejection of claim 1 above).  

With regard to claim 7, Hermanson discloses the duct panel as claimed in claim 6 as set forth above, and further discloses wherein the mounting flange extends outwardly relative to the second support layer (as shown in annotated fig. 59 above, the mounting flange extends outwardly relative to the second support layer).  

With regard to claim 8, Hermanson discloses the duct panel as claimed in claim 7 as set forth above, and further discloses wherein the mounting flange is removably attached to the second support layer (it is noted that any portion of the duct could be physically removed from the rest of the duct, making that portion “removably attached”).  

With regard to claim 10, Hermanson discloses a duct section comprising a plurality of duct panels as claimed in claim 1, the duct panels forming an enclosed cross-section (as shown in fig. 58, each duct section is configured to be attached to another duct section).  

With regard to claims 12 and 16-17, Hermanson discloses a method of manufacturing a duct panel (Hermanson, abstract, title), the method comprising the steps of: 
(as labeled in annotated fig. 59 above) between a first support layer (as labeled in annotated fig. 59 above) and a second support layer (as labeled in annotated fig. 59 above) to form a laminate structure (as labeled in annotated fig. 59 above), the laminate structure having an end width (shown in annotated fig. 59); 
attaching an end cap (as labeled in annotated fig. 59 above) to the end width; and 
coupling a mounting flange (as labeled in annotated fig. 59 above) to the end cap, wherein the end cap and the mounting flange are made of different materials (not disclosed), and wherein the mounting flange and the second support layer form a unitary construction (as labeled in annotated fig. 59 above).  
	Hermanson fails to disclose a different material for the mounting flange and the end cap.  Hermanson discloses the use of sheet metal to create the duct.  A portion of the 1st support structure that forms the end cap is positioned such that it will come into contact with the fluid being conveyed in the duct.  It would have been obvious to one having ordinary skill in the art at the time of filing to provide the duct of Hermanson an end cap that is made of a different material than the mounting flange in order to provide a corrosion resistant material (stainless steel or galvanized sheet metal) for the 1st support surface and end cap, while allowing the second support layer and mounting flange to be made of less expensive steel sheet metal.  This will allow the double wall duct to be used to convey corrosive or moisture laden gases.

With regard to claim 13, Hermanson discloses the method as claimed in claim 12 as set forth above, but fails to disclose wherein the insulation layer is made of polyisocyanurate (PIR).  
It is noted that PIR as disclosed by Applicant lacks criticality “It will be appreciated by a person skilled in the art that the insulation layer 104 may be made of other materials and PIR is one of the examples” – paragraph 0032 of applicant’s specification.


With regard to claim 18, Hermanson discloses a method of installing a duct (Hermanson, abstract, title), the method comprising: assembling a plurality of duct panels as claimed in claim 1 to form a duct section (see rejection of claim 10 above); and mounting the duct section to at least one adjacent duct section using the respective mounting flanges (shown in fig. 58).

Allowable Subject Matter
Claims 3-4, 9, 11 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With regard to claims 3 and 14, the prior art of record fails to teach or suggest a duct panel wherein the end cap comprises a plastic material and wherein the mounting flange comprises a metal, together in combination with the other elements.  Claims 4 and 15 are dependent from these claims and are allowable for at least the same reasons.  
	With regard to claim 9, the prior art of record fails to teach or suggest wherein the end cap comprises a locking member, wherein the locking member is configured to engage with a corresponding locking member of the mounting flange, together in combination with the other claim elements.  
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Those references cited in the PTO 892 not made of record above disclose similar ducts having some but not all of the claimed features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/DAVID R DEAL/Examiner, Art Unit 3753